OPINION
BUSSEY, Judge:
The appellant, Ronald Brown, was tried and convicted in a nonjury trial of the crime of First Degree Rape in Garfield County Case No. CRF-84-143 and was sentenced to twenty (20) years imprisonment, and he appeals.
In his sole assignment of error appellant contends that his sentence is excessive and should be modified. This Court has repeatedly held that the question of exces-siveness of punishment is to be determined by a study of all the facts and circumstances in each particular case, and this Court does not have the power to modify punishment unless we can conscientiously say that the sentence is so excessive that it shocks the conscience of the Court. Shultz v. State, 715 P.2d 485 (Okl.Cr.1986). In light of the strong evidence that appellant forced his twelve year old step-daughter to have sexual intercourse with him, and the fact that appellant’s sentence is well within the statutory limits, we decline to modify the sentence imposed by the trial court.
The judgment and sentence is AFFIRMED.
BRETT, P.J., and PARKS, J., concur.